Citation Nr: 0604052	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-47 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for tinea 
pedis and plantar warts of both feet, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955, and from February 1956 to October 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
ratings in excess of 10 percent for lumbosacral strain and 10 
percent for tinea pedis and plantar warts of both feet.  In a 
February 1998 rating decision, the RO increased the rating 
for lumbosacral strain from 10 percent to 20 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the assigned rating for 
his lumbosacral strain continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral strain and lumbar disc disease 
are manifested by low back pain, limitation of motion, and 
intermittent pain and numbness radiating into the lower 
extremities, without listing of the spine to the side, 
ankylosis, or incapacitating episodes.

3.  The veteran's bilateral tinea pedis and plantar warts 
have been manifested by a tender scar, and tinea pedis 
affecting less than 20 percent of the body, without 
functional impairment, or the requirement of systemic therapy 
in the past twelve months.




CONCLUSIONS OF LAW

1.  The manifestations of the veteran's lumbosacral strain 
and lumbar disc disease do not meet the criteria for a rating 
in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

2.  The manifestations of the veteran's bilateral tinea pedis 
and plantar warts do not meet the criteria for a rating in 
excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in August 
2003 and April 2004 fulfill the requirements under the VCAA 
to notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the 2003 and 2004 VCAA letters after 
the initial adverse rating decision of June 1996.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in April 2004.  The letter that 
the RO sent in April 2004 completed fulfillment of the notice 
requirements.  The veteran has had a meaningful opportunity 
to participate in the processing of his claim.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, the Board finds such error to be harmless error 
that would not reasonably affect the outcome of the case.

Rating for Low Back Disability

The veteran is seeking a rating in excess of 20 percent for 
his service-connected low back disability.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When service connection was established for the veteran's low 
back disability, it was described as lumbosacral strain.  
Spinal CT scans performed at a VA facility in 2002 and 2003 
revealed broad-based disc bulges at multiple levels in the 
veteran's lumbosacral spine.  On VA examination in May 2005, 
the examiner expressed the opinion that it was as likely as 
not that the veteran's lower lumbar degenerative disc disease 
was secondary to the veteran's injuries in service as well as 
due to the normal aging process.  The Board will consider the 
rating criteria both for lumbosacral strain and for 
intervertebral disc disease.

The criteria for rating disabilities of the spine, including 
lumbosacral strain and intervertebral disc syndrome, changed 
two times during the course of this appeal, in September 2002 
and September 2003.  For the period prior to the effective 
dates of both revisions, the Board will apply the earlier 
version of the rating criteria.  Thereafter, the Board will 
apply the new regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to a September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2004).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes are the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

On VA examination in August 1996, the veteran reported low 
back pain with pain and numbness radiating into the right 
leg.  The ranges of motion were to 40 degrees of flexion, 15 
degrees of extension, 30 degrees of lateral bending to each 
side, and 35 degrees of rotation to each side.  Straight leg 
raising was negative.

On VA examination in August 1998, the ranges of motion of the 
lumbar spine were to 80 degrees of flexion, 40 degrees of 
extension, with pain, and 40 degrees of rotation to each 
side, with pain.  Straight leg raising was positive on the 
right at 30 degrees and on the left at 60 degrees.  There was 
decreased sensation to pinprick to the right lateral thigh.

VA outpatient treatment notes reflect the veteran's 2001 
report of pain and weakness in his right leg, with ongoing 
pain with walking.  Physicians listed an impression of lumbar 
disc displacement.  In 2002 and 2003, CT scans showed 
evidence of lumbar disc disease.  Treatment notes from 2002 
through 2004 note low back pain, sacroiliac tenderness, and 
radiculopathy.

On VA examination in October 2003, the veteran reported low 
back pain with radiation into both legs, and numbness in both 
legs with prolonged standing.  The range of motion of the 
lumbar spine was to 85 degrees of flexion, 25 degrees of 
extension, and 20 degrees of lateral bending to each side.

On VA examination in May 2005, the veteran reported low back 
pain radiating into the mid spine, with numbness in the right 
thigh with prolonged weightbearing, and occasional saddle 
anesthesia with bike riding.  He indicated that activity 
beyond gentle walking produced back pain, and repetitive use 
led to increased pain.  He reported no flare-up periods.  He 
indicated that he had had no incapacitating episodes in the 
preceding twelve months.  The ranges of motion of the 
lumbosacral spine was to 90 degrees of flexion, 10 degrees of 
extension, 30 degrees of lateral bending to each side, and 20 
degrees of rotation to each side.  There was pain at end of 
each range of motion.  There was some paraspinous muscle 
spasm.  Straight leg raising was negative to 90 degrees 
bilaterally.

Prior to the 2003 revision of the rating criteria, the 
veteran's lumbosacral strain was not manifested by listing of 
the spine to one side.  The straight leg raising test was 
positive on some occasions and negative on others.  There was 
limitation of flexion, but on most occasions the limitation 
was less than marked.  There was no finding of abnormal 
mobility on forced motion.  Overall, the manifestations did 
not meet the criteria for a 40 percent rating under 
Diagnostic Code 5295.

In the period since the September 2003 revision, the 
veteran's lumbosacral strain has not produced ankylosis of 
the entire thoracolumbar spine.  Thus, the lumbosacral strain 
does not warrant a rating in excess of 40 percent under the 
current rating formula for spine disorders.

Prior to the September 2002 revision of the rating criteria, 
the veteran's lumbar disc disease was manifested by 
intermittent radiation of pain and numbness into the right 
leg.  As the symptoms were not more persistent, the 
disability due to the disc disease was not consistent with a 
rating higher than 20 percent.

From September 2002 to September 2003, intervertebral disc 
syndrome was evaluated based on the total duration of 
incapacitating episodes.  There is no report that the veteran 
had incapacitating episodes during that period, so there is 
no basis for a rating higher than 20 percent based on the 
disc disorder.

In the period since the September 2003 revision, there is 
also no report of incapacitating episodes.  The thoracolumbar 
spine has not been in ankylosis, as would warrant a rating in 
excess of 20 percent under the current formula for rating 
spine disorders.

The manifestations of the veteran's lumbosacral strain and 
lumbar disc disease have not met the criteria for a rating in 
excess of 20 percent under any of the versions of the rating 
formula in effect during the pendency of this appeal.  Thus, 
the preponderance of the evidence is against the claim for a 
rating in excess of 20 percent.

Rating for Skin Disorders on Feet

The veteran is seeking a rating in excess of 10 percent for 
service-connected tinea pedis and plantar warts on both feet.  
While that rating appeal has been pending, VA revised the 
rating criteria for skin disorders, effective August 30, 
2002.  See 67 Fed. Reg. 49,950 et seq. (July 31, 2001) 
(codified at 38 C.F.R. § 4.118).  For the period prior to the 
effective dates of both revisions, the Board will apply the 
earlier version of the rating criteria.  Thereafter, the 
Board will apply the new regulation.

The RO has evaluated the veteran's tinea pedis and plantar 
warts under 38 C.F.R. § 4.118, Diagnostic Code 7813, for 
dermatophytosis.  Prior to the revision that disorder was to 
be rated based on scars, disfigurement, and the extent of 
constitutional symptoms and physical impairment.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002).  Under the revised 
rating criteria, dermatophytosis was to be rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).

On VA examination in 1980, the veteran reported a long 
history of chronic dermatitis of his feet.  He reported 
having had a plantar wart removed from each foot during 
service.  The examiner noted scarring on areas of the feet.  
There was onychophytosis and tinea pedis on both feet.  There 
was a slightly tender area in his left heel as a result of 
scarring from wart removal.  In 1989, the veteran was seen 
for pain in his left heel, with moderate callus formation.

On VA examination in October 2003, the veteran reported a 
many year history of severe fungus infection of his feet and 
toenails.  He stated that he had taken oral antibiotic 
medication for a year, ending in August 2002, and that the 
condition of his skin and nails had improved with the 
medication.  The examiner noted remaining fungus infection 
between some of the veteran's toes, and only minimal 
expressions of fungus infection on the toenails.

The veteran receives ongoing outpatient treatment for 
diabetes mellitus.  On VA examination of his feet in 
September 2004, there were no skin breaks, erythema, or nail 
deformities, and there was no extensive callus.

On VA examination in May 2005, the veteran reported that he 
had undergone nitrogen freezing of the plantar warts, and 
that they had not recurred.  He stated that his tinea pedis 
was constant and not progressive.  He indicated that it was 
treated with a topical cream applied twice a day.  The 
examiner observed mild erythema on both feet, greater on the 
right.  There was no scarring.  There were no visible or 
palpable plantar warts.  The examiner concluded that tinea 
pedis was present, while plantar warts had resolved.

Prior to the August 2002 revision of the rating criteria, 
there was tender scarring at the left heel, consistent with a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  There was no evidence of other scarring that 
would warrant a rating higher than 10 percent.  The rating 
schedule provided compensable ratings for disfigurement of 
the head, face, or neck, but not of other areas.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  The evidence did not 
indicate that the veteran had physical or functional 
impairment of either foot.  There was no evidence of 
constitutional symptoms related to the tinea pedis or the 
plantar warts.  Thus, the preponderance of the evidence is 
against a rating in excess of 10 percent for tinea pedis and 
plantar warts under the earlier version of the rating 
criteria.

The evidence since the August 2002 revision of the rating 
criteria does not show scarring of the skin on the feet.  For 
dermatitis to be rated as more than 10 percent disabling, it 
must affect at least 20 percent of the body, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs must have been required for at least six weeks during 
the preceding twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  The tinea pedis on the 
veteran's feet affects far less than 20 percent of his body.  
He used an oral antibiotic for a year in 2001 and 2002, but 
by 2005 the condition required only topical medication.  
There is no indication that in the past twelve months he has 
required therapy that would warrant a rating in excess of 10 
percent.  The preponderance of the evidence is against a 
rating in excess of 10 percent under the current rating 
criteria.


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.

Entitlement to a rating in excess of 10 percent for tinea 
pedis and plantar warts of both feet is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


